Citation Nr: 1617893	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for generalized anxiety disorder 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for circulatory problems.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a neck disability (cervicalgia).

7.  Entitlement to service connection for a bilateral shoulder disability.

8.  Entitlement to service connection for a bilateral foot disability.

9.  Entitlement to service connection for a skin condition.
10.  Entitlement to service connection for a bilateral leg disability (neuropathy).

11.  Entitlement to service connection for a bilateral arm disability (neuropathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to October 1967.

These matters are on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2012, the RO increased the rating from 30 percent to 50 percent, effective from September 11, 2012.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS) and a paper file.  A September 2014 rating decision in VBMS states: This case was rated with the temporary folder.  However, no temporary folder has been associated with the Veteran's paper file or electronic files with regard to these claims.

Efforts have been made by the Board to secure the temporary file.  On November 30, 2015, a member of the Board's administrative staff contacted J. Martinez at the San Juan RO via electronic mail and asked him to send the temporary file to the Board.  In the most recent attempt to secure the temporary file, on April 7, 2016, she sent R. Burgos an urgent request for the temporary file.  

Although several e-mails were sent to J. Martinez and R. Burgos, no reply has been received.
 
As the record before the Board is incomplete and the RO considered evidence contained in the temporary folder in the adjudication of these claims, on remand, the AOJ must ensure that all documents and evidence relevant to the Veteran's appeal, including the temporary folder, is associated with the paper claims file and/or uploaded to the VBMS/VVA file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those from the San Juan VAMC, dated from September  2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  The AOJ must ensure that all documents and evidence related to the Veteran's claims, to specifically include the temporary folder referenced in the September 2014 rating decision.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

